Citation Nr: 0634016	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-07 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for chronic lumbar 
syndrome with spondylolysis, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The service-connected lumbar spine disability is 
manifested by objective medical findings of moderate 
limitation of motion of the lumbar spine.  

3.  The neurologic impairment attributable to the service-
connected lumbar spine disability is noncompensable.  


CONCLUSION OF LAW

The criteria for entitlement to an increased rating for the 
disability of chronic lumbar syndrome, currently evaluated as 
20 percent disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (effective prior to 
September 26, 2003), Diagnostic Code 5293 (effective on 
September 23, 2002), and Diagnostic Codes 5235-5243, General 
Rating Formula for Disease and Injuries of the Spine 
(effective September 26, 2003) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In March 2001, prior to the RO's decision, the veteran was 
provided with correspondence that properly notified him of 
the information required under 38 U.S.C. § 5103 and 38 C.F.R. 
§ 3.159(b).  He was provided with similar information again 
in October 2004.  In view of the foregoing, the Board finds 
that there is no defect with respect to the timing of the 
March 2001 notice letter, as it was received prior to the 
initial unfavorable RO decision.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned.  In a statement attached to the August 2006 
correspondence which notified the veteran that his appeal was 
being certified to the Board, the veteran was provided with 
notice of the type of evidence that is necessary to establish 
a disability rating and effective date in the event that the 
claim of entitlement to an increased rating is granted.  
Accordingly, the Board finds that the requirements set forth 
in Dingess have been met. The Board also notes that there is 
no prejudice to providing this notice after the initial 
adjudication of the claim.  In this regard, as the claim is 
denied below, any question regarding the assignment of a 
disability rating or an effective date is rendered moot. 

The Board initially concludes that the discussions contained 
in the March 2001 and October 2004 correspondences complied 
with VA's duty to notify.  For example, the veteran was 
specifically informed of the evidence necessary to 
substantiate the claim of entitlement to an increased rating; 
he was informed of the responsibilities imposed upon him and 
VA during the claims process; he was informed of the evidence 
that VA already requested (or received) in connection with 
the claim; and he was informed of where to send the 
information and how to contact VA if he had questions or 
needed assistance.  The veteran was also informed of the 
efforts that VA would make to assist him in obtaining 
evidence necessary to substantiate the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also told, in 
essence, to submit all evidence he had in his possession that 
was relevant to his claim.  

Secondly, the Board concludes that VA also satisfied the duty 
to assist the veteran.  The RO assisted the veteran in 
obtaining both VA and non-VA medical treatment records, 
scheduling the veteran for VA examinations, and scheduling 
him for the requested Board hearing.  Note that the veteran 
has not identified any additional evidence pertinent to the 
claim and there are no additional available records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran maintains that the service-connected disability 
of chronic lumbar syndrome with spondylosis, evaluated as 20 
percent disabling, is manifested by symptoms that meet the 
criteria for the next higher rating.  The veteran's 
complaints include constant severe low back pain with no 
relief from medication and that he has loss the ability to 
feel in the left leg.  

Entitlement to an Increased Rating-Generally

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

Applicable Law and Regulations for Evaluation of the Service-
Connected Lumbar Spine Disability

The Board notes that during the pendency of the appeal, the 
criteria for evaluating spine disabilities were amended, 
effective September 23, 2002 and September 26, 2003.  The 
June 2005 Supplemental Statement of the Case informed the 
veteran of the amended criteria.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Therefore, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.  

As stated above, the veteran is currently in receipt of a 20 
percent disability rating for chronic lumbar syndrome with 
spondylolysis under 38 C.F.R. § 4.741a, Diagnostic Code 5239, 
effective from January 2001.  In view of the foregoing law 
and regulations, the Board has considered whether an 
increased evaluation may be warranted under either the old or 
new revised schedular criteria for rating disabilities of the 
spine.  The Board recognizes, however, that application of 
the newer regulations can be no earlier than the effective 
date of the change.  

The following criteria are applicable.  Under Diagnostic Code 
5292, in pertinent part, a 20 percent disability is assigned 
for moderate limitation of motion.  The next higher rating of 
40 percent is assigned for severe limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Under Diagnostic Code 5293, a 20 percent disability rating is 
assigned for intervertebral disc syndrome with moderate 
recurring attacks.  The next higher rating of 40 percent is 
assigned for intervertebral disc syndrome which is severe, 
with recurring attacks with intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).  

Under Diagnostic Code 5295, a 20 percent rating is assigned 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A next higher rating of 40 percent 
disability rating is assigned for lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Effective from September 23, 2002, intervertebral disc 
syndrome (IVDS) is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent disability rating is assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months.  The next higher rating of 40 percent is assigned for 
IVDS with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological Diagnostic Code or Codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective beginning September 
23, 2002).  

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher rating of 40 percent is assigned for forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).  

Entitlement to an Increased Disability Rating for the 
Service-Connected Lumbar Spine Disability

The Board considered the evidence immediately before January 
2001, the effective date of the award, and thereafter.  The 
pertinent evidence associated with the claims file include VA 
medical treatment records, dated from March 2000 to February 
2001 and from March 2001 to November 2002; VA examination 
reports, dated in April 2001 and April 2005; additional VA 
medical treatment records, dated from December 2002 to 
December 2004; VA X-ray reports, dated in July 2000, December 
2003, and January 2004; and additional VA medical treatment 
records, dated from January 2005 to March 2006.  The January 
2006 transcript of the Travel Board hearing is also 
associated with the claims file.  

The VA medical treatment records beginning in March 2000 show 
that the veteran's medical history is significant for 
complaints of chronic back pain and occasional incontinence.  
The June 2000 VA medical record shows that a computed 
tomography (CT) scan revealed bilateral spondylolysis at L5.  
In the July 2000 medical record, it is noted that the veteran 
has a history of low back pain.  It is reported that the 
examination of the lumbar spine was essentially negative.  

The VA medical treatment records also reveal that the veteran 
complained of neurological impairment and that a great 
portion of his complaints of neurologic impairment were 
associated with diabetes mellitus.  For example, in June 
2000, the veteran complained of numbness of the left leg and 
left foot, he also complained of a burning sensation of the 
left leg.  After making these complaints, the veteran was 
assessed as having, diabetes, hyperlipidemia, peripheral 
neuropathy, and hypertension; there was no assessment for a 
low back disability.  (See VA the medical treatment record, 
dated in June 2000.)

The January 2001 VA neurology consultation reveals that the 
veteran complained of constant back pain, with extreme 
exertion, he developed pain down the left lower extremity and 
had a tendency to drag it, he also complained of numbness in 
the left patellar region.  The veteran also complained of 
difficulty using his hand and arms overhead because of 
weakness and pain.  Periodically, he would experience the 
pain in his neck.  He also complained of a decrease in 
caliber and force of stream and a sense of urinary urgency.  
He denied experiencing frank incontinence.  

On neurologic examination of the veteran, the findings were 
essentially normal.  For example, motor examination revealed 
full and equal strength and tone, bilaterally.  There was, 
however, tenderness to palpation over the lumbar spine.  The 
examiner reported that there was no evidence on examination 
of the veteran which suggested that he suffered from 
radiculopathy, and that the veteran's symptoms involve a 
combination of degenerative spine disease and musculoskeletal 
problems.  

The VA medical treatment records also show that the veteran 
received physical therapy treatment for the complaints of low 
back pain.  The February 2001 initial physical therapy 
consultation shows that on physical examination the veteran 
was able to ambulate independently with a normal gait.  The 
entire left extremity was weak compared to the right left 
extremity; range of motion of the lumbosacral spine was 
within full limits.  The veteran was assessed as having 
chronic pain with suspected radiculopathy versus neuropathy 
in the left leg.  

The VA medical treatment record, dated in March 2001, shows 
that the veteran complained of chronic pain and weakness in 
the left leg.  He was diagnosed as having low back pain and a 
long history of degenerative lumbar spine disease.  

On VA examination report, dated in April 2001, the veteran 
complained of intermittent episodes of radiating back pain, 
which radiates into the left lower extremity.  He also 
complained of numbness and tingling in the lateral aspect of 
the left knee.  Less often, he has pain in the right leg.  He 
did not complain of bowel or bladder dysfunction.  

The physical examination reveals that the veteran moved about 
slowly and stiffly.  There were no spasm noted; however, he 
had a rather generalized tenderness to palpation across the 
lower back region.  The range of motion studies reveal 
findings of flexion from 0 to 65 degrees, extension from 0 to 
25 degrees, right and left lateral bending from 0 to 25 
degrees; there was evidence of pain on motion.  

On neurologic examination of the lower extremities, the 
veteran had 5/5 strength on muscle testing.  He was unable to 
heel and toe walk on the left secondary to pain.  He was able 
to squat and rise again by putting most of the weight on the 
right leg.  His reflexes were intact at the knees and ankles, 
and sensation to pinprick was intact in the lower 
extremities.  On sitting straight leg raising examination, 
there were no radicular type complaints noted; although, the 
veteran did explain a stretching type of sensation behind the 
left knee with raising the left leg.  The examiner reported 
the findings of the June 2000 X ray report, which included 
evidence of bilateral spondylolysis at L5.  

The impression is stated as, service-connected chronic lumbar 
syndrome-prior computed tomography (CT) scan, evidence of 
bilateral spondylolysis at L5.  The examiner reported that 
the veteran had pain on range of motion testing and that pain 
would further limit functional ability during flare-ups or 
with increased use.  The examiner noted that it was not 
feasible to attempt to express any of these in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.  

The June 2001 VA medical record reveals that the veteran 
telephoned a staff member at a VA facility and complained of 
pain and weakness in both legs and stated that he was unable 
to walk any great distance without the legs hurting and 
becoming weak.  He stated that the pain radiated down from 
his back to his feet.  

The July 2001 VA consultation note shows that the veteran 
complained of radiating back pain, which radiated into the 
left leg.  The examination revealed severe tenderness of the 
back.  There was normal motor and reflexes on the lower 
extremities, ambulation was antalgic.  The impression is 
stated as lumbosacral radiculopathy.  

The VA medical treatment record, dated in July 2001, shows 
that on evaluation of the veteran's central nervous system 
(CNS), there was decreased light touch in both feet.  There 
was evidence of lower back tenderness.  In May 2002, it was 
noted that the veteran denied complaints of bowel or bladder 
incontinence, although, he did note that he has experienced 
left lower extremity weakness for the last 10 years.  On 
physical examination, the low back was tender.  The 
impression was low back pain.

The December 2003 VA X-ray report shows that the veteran has 
a clinical history of low back pain and right leg numbness.  
The report reveals a normal study of the lumbar spine.  The 
January 2004 X-ray report shows that the veteran had post-
surgical changes and bilateral spondylolysis, uncomplicated.  
The VA medical treatment records, dated through July 2004, 
show that he has spondylosis and back pain.  

The VA examination report, dated in April 2005, shows that 
the veteran continued to complain of chronic low back pain 
which radiated into the leg and foot.  He did not complain of 
any numbness or tingling in his feet.  The examiner noted 
that the veteran's history is also significant for Type II 
diabetes mellitus.  It is also noted that the veteran 
experiences episodes of urinary incontinence which comes and 
goes.  

The examination report reveals that the veteran is retired.  
He has undergone medical treatment within the past year for 
his back and that the treatment has been conservative.  His 
treatment has included physical therapy.  The veteran has not 
been prescribed bedrest within the past year.  The veteran 
related that he experiences flare-ups when he "overdoes 
it."  He related that he generally has several of these 
flare-ups within a month, which may last from two to three 
days.  It is noted that the veteran is independent in his 
activities of daily living.  The veteran apparently reported 
that he has a cane; however, he does not use it.  The veteran 
does not have a back brace.  

On physical examination, there was no evidence of spasm, but 
he did have tenderness to palpation across the lower back 
region.  The range of motion studies reveal flexion from 0 to 
65 degrees and extension from 0 to 20 degrees.  He had right 
and left lateral bending from 0 to 20 degrees.  He had right 
lateral rotation from 0 to 10 degrees and left lateral 
rotation from 0 to 15 degrees.  The examiner reported that 
the veteran had significant pain with lumbar flexion and 
extension.  He also had pain with bending, greater to the 
right than the left, and he also had pain with rotation.  
There was no additional limitation of motion after repetitive 
motion.  

The neurologic evaluation revealed that there was no focal 
strength or deficits of the lower extremities.  The reflexes 
and sensation were intact in the lower extremities.  On 
supine straight leg raising examination, it was noted that 
the veteran had bilateral hamstring tightness.  The X-ray 
views of the veteran's lumbosacral spine were reported as 
normal.  The impression is stated as chronic lumbago with 
prior computed tomography (CT) scan of bilateral 
spondylolysis at L5.  

The examiner stated that there was pain on range of motion 
testing; however, there was no additional limitation of 
motion after repetitive motion.  The examiner noted that it 
is conceivable that the veteran would have further limitation 
of function after a flare-up as described; however it is not 
feasible to attempt to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge in January 2006.  He testified 
that he suffers from chronic back pain, at times he 
experiences muscle spasms of the lower back, and he also 
testified that he experiences incapacitating episodes on a 
weekly basis.  He testified that he sought medical treatment 
at the time he experienced the alleged incapacitating 
episodes.  The veteran further testified that he was given a 
cane by a medical doctor and that the cane helped to 
stabilize him, as he experienced weakness in the lower 
extremity; he stated that he is very unstable on his feet.  

In view of the evidence, law, and regulations, the evidence 
of record does not demonstrate that the symptoms attributable 
to the service-connected lumbar spine disability meet the 
criteria for the next higher rating.  

In order to assign the next higher rating of 40 percent under 
Diagnostic Code 5292, the evidence must demonstrate that the 
veteran suffers from severe limitation of motion of the 
lumbar spine.  In the veteran's case, his spine disability 
does not cause severe limitation of motion.  The evidence 
reveals range of motion studies, which are consistent with 
moderate limitation of motion of the lumbar spine.  (See VA 
examination report, dated in April 2001 and April 2005).  
There is no medical evidence of record which demonstrates 
severe limitation of motion of the lumbar spine.  (See VA 
medical treatment records, dated from March 2000 to March 
2006).  Accordingly, the symptoms attributable to the 
service-connected lumbar spine disability do not meet the 
criteria for the next higher rarting of 40 percent under 
Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  

In order to assign the next higher rating of 40 percent under 
Diagnostic Code 5293, the evidence must show that there is 
evidence of severe intervertebral disc syndrome (IVDS) with 
recurring attacks, with intermittent relief.  In the 
veteran's case, the evidence does not show that he suffers 
from symptoms attributable to the service-connected spine 
disability, which are consistent with IVDS.  The evidence 
shows that the veteran's neurologic impairment involves 
subjective complaints of pain, which radiated into his lower 
left extremity, weakness of the lower extremities, and 
occasional incontinence.  

The objective findings, however, reveal essentially normal 
neurologic functioning.  For example, the evidence reveals 
that the neurologic evaluations in January 2001, April 2001, 
July 2001, and April 2005 were essentially normal.  He 
experienced hamstring tightness and a stretching type of 
sensation behind the left knee with raising the left leg.  
Although there was a notation of lumbosacral radiculopathy in 
July 2001, there were no objective findings supporting this 
finding.  Moreover, there were no objective findings which 
were consistent with severe IVDS.  

In view of the forgoing, the objective medical findings 
reveal that the neurologic impairment which is attributable 
to the service-connected lumbar spine disability is not 
consistent with severe IVDS with recurring attacks, with 
intermittent relief.  Because the evidence of record does not 
include objective findings that are consistent with severe 
IVDS with recurring attacks, with intermittent relief, the 
Board finds that the veteran's symptoms do not meet the 
criteria for the next higher rating of 40 percent under 
Diagnostic Code 5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

Note that during the pendency of the appeal, the criteria for 
evaluating IVDS were amended.  In light of the amended 
criteria, stated in detail above, the Board first considered 
Diagnostic Code 5293 to determine whether the criteria for 
the next higher rating were met when separate evaluations of 
the chronic orthopedic and neurologic manifestations were 
combined under 38 C.F.R. § 4.25.  In this regard, the Board 
finds that the evidence shows that the veteran does not 
currently suffer from neurologic impairment or neurologic 
manifestations which are attributable to the service-
connected lumbosacral spine disability and which would 
warrant a compensable rating under any applicable Diagnostic 
Code utilized in evaluating neurological disorders.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8000 to 8914 (2006).  

When the Board combines a noncompensable rating (0 percent) 
for neurologic impairment with the currently assigned 20 
percent evaluation for the veteran's orthopedic 
manifestations, the combined rating does not result in a 
rating higher than 20 percent.  Therefore, the criteria for a 
rating higher than 20 percent under Diagnostic Code 5293, 
based on separate evaluations of its chronic orthopedic and 
neurologic manifestations, are not met.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective beginning September 
23, 2002).  

In order to assign the next higher rating of 40 percent under 
Diagnostic Code 5295, the evidence must show that the veteran 
suffers from symptoms that are consistent with severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The evidence reveals 
that the veteran's limitation on forward flexion is moderate 
in severity; therefore, there is no objective medical 
evidence of marked limitation of forward bending in a 
standing position.  (See VA examination reports, dated in 
April 2001 and April 2005).  

The medical records included in the claims file does not 
reveal evidence of severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldwaite's 
sign.  Similarly, these records do not include evidence of 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space.  (See VA medical 
treatment records, dated from March 2000 to March 2006.  
Because the evidence of record does not include objective 
findings that are consistent with severe lumbosacral strain, 
the Board finds that the veteran's symptoms do not meet the 
criteria for the next higher rating under Diagnostic Code 
5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The Board also considered whether the veteran's symptoms 
attributable to the service-connected lumbar spine disability 
are consistent with the criteria set forth under the 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating 
Formula for Diseases and Injury of the Spine.  In order to 
assign the next higher rating of 40 percent under these 
criteria, the evidence must include range of motion studies 
that demonstrates that the veteran experiences forward 
flexion of the thoracolumbar spine to 30 degrees or less.  In 
the veteran's case, the range of motion studies reveal 
forward flexion of the veteran's spine from 0 to 65 degrees.  
(See VA examination reports, dated in April 2001 and April 
2005.)  Clearly, the evidence does not reveal that the 
veteran experiences forward flexion of the thoracolumbar 
spine to 30 degrees or less.  Accordingly, the symptoms 
attributable to the service-connected spine disability do not 
meet the criteria for the next higher rating of 40 percent 
under Diagnostic Codes 5235 to 5242.  

Note that the old criteria under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and the new revised criteria under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 provide criteria for 
evaluating IVDS based on the extent to which the veteran 
experiences incapacitating episodes.  In the veteran's case, 
the Board finds that the evidence does not demonstrate that 
the veteran has suffered from a period of acute signs and 
symptoms due to IVDS, which requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 Note 1, 5243 Note 1 (2002, 
2006).  In fact, the April 2005 examination report states 
that while the veteran has received medical attention for his 
back within the past year, he has not had any prescribed 
bedrest within the past year.  Accordingly, the criteria for 
a rating higher than 20 percent for symptoms which are 
consistent with IVDS based on incapacitating episodes are not 
met.  

The Board points out that the April 2001 and April 2005 VA 
examination reports include objective medical findings that 
pertain to the veteran's spine which are similar in nature 
and severity.  That is, when the Board compares the April 
2001 and April 2005 VA examination reports, there is no great 
disparity or difference in the reported objective medical 
findings.  Thus, the April 2001 and April 2005 VA examination 
reports demonstrate that there is no objective evidence which 
shows that the service-connected spine disability has 
increased in severity, so much so, that an assignment of the 
next higher rating is warranted.  

After a careful review of the pertinent evidence of record, 
the Board concludes that the service-connected lumbar spine 
disability is not manifested by symptoms that meet the 
criteria for the next higher rating under either the old or 
the new revised criteria that pertain to disabilities of the 
spine.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 
5292, 5293, 5295, and 5235 to 5243 (2002) (2006).  

The Board considered the extent to which the veteran 
experiences functional loss, due to limitation of motion, 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use).  Considering the foregoing evidence in light 
of the entire medical record, the Board concludes that the 
evidence does not show pain on use or during flare-ups, which 
results in such additional functional impairment that would 
warrant a rating higher than 20 percent for chronic lumbar 
syndrome.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for the disability of 
chronic lumbar syndrome with spondylolysis, currently 
evaluated as 20 percent disabling.  See 38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied.  


ORDER

Entitlement to an increased rating for chronic lumbar 
syndrome with spondylolysis, currently evaluated as 20 
percent disabling is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


